—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of murder in the second degree (Penal Law § 125.25 [1]) and criminal possession of a weapon in the third degree (Penal Law § 265.02 [1]). We conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495) and that Supreme Court properly allowed the prosecutor to impeach defendant on cross-examination with suppressed statements made by defendant at the time of his arrest (see, People v Dansa, 172 AD2d 1011, 1012, lv denied 78 NY2d 964). Defendant did not preserve for our review his contention that